Exhibit 10.43

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO BIO-KEY INTERNATIONAL, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to 8,000,000 Shares of Common Stock of
BIO-key International, Inc.
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.  W-10-1

Issue Date: December 31, 2010

 

BIO-KEY INTERNATIONAL, INC., a corporation organized under the laws of the State
of Delaware (“BIO-key”), hereby certifies that, for value received, THE SHAAR
FUND, LTD., or assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company (as defined herein) from and after the
Issue Date of this Warrant and at any time or from time to time before
5:00 p.m., New York time, through the close of business on the fifth anniversary
of the date hereof (the “Expiration Date”), up to Eight Million (8,000,000)
fully paid and nonassessable shares of Common Stock (as defined below) at the
Exercise Price per share (as defined below).  The number and character of such
shares of Common Stock and the Exercise Price per share are subject to
adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include BIO-key
and any corporation which shall succeed, or assume the obligations of, BIO-key
hereunder.

 

(b)                                 The term “Common Stock” includes (i) the
Company’s common stock, par value $0.0001 per share; and (ii) any other
securities into which or for which any of the securities described in (a) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
capital stock (other than Common Stock) and other securities of the Company or
any other person (corporate or otherwise) which the holder of the Warrant at any
time shall be entitled to receive, or shall have received, on the exercise of
the Warrant, in lieu of or in addition to Common Stock, or which at any time
shall be issuable or shall have been issued in exchange for or in replacement of
Common Stock or Other Securities pursuant to Section 4 or otherwise.

 

1

--------------------------------------------------------------------------------


 

(d)                                 The term “Exercise Price” means $0.30 per
share, as adjusted from time to time as provided herein.

 

1.                                       Exercise of Warrant.

 

1.1                                 Number of Shares Issuable upon Exercise. 
From and after the date hereof through and including the Expiration Date, the
Holder shall be entitled to receive, upon exercise of this Warrant in whole or
in part, by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4.

 

1.2                                 Company Acknowledgment.  The Company will,
at the time of the exercise of the Warrant, upon the request of the holder
hereof, acknowledge in writing its continuing obligation to afford to such
holder any rights to which such holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant.  If the holder shall
fail to make any such request, such failure shall not affect the continuing
obligation of the Company to afford to such holder any such rights.

 

1.3                                 Trustee for Warrant Holders.  In the event
that a bank or trust company shall have been appointed as trustee for the
holders of the Warrant pursuant to Subsection 3.2, such bank or trust company
shall have all the powers and duties of a warrant agent (as hereinafter
described) and shall accept, in its own name for the account of the Company or
such successor person as may be entitled thereto, all amounts otherwise payable
to the Company or such successor, as the case may be, on exercise of this
Warrant pursuant to this Section 1.

 

2.                                       Procedure for Exercise.

 

2.1                                 Delivery of Stock Certificates, Etc., on
Exercise.  The Company agrees that the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered and payment made for such shares in
accordance herewith.  As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within three (3) business days thereafter,
the Company at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder, or as
such Holder (upon payment by such Holder of any applicable transfer taxes) may
direct in compliance with applicable securities laws, a certificate or
certificates for the number of duly and validly issued, fully paid and
nonassessable shares of Common Stock (or Other Securities) to which such Holder
shall be entitled on such exercise, plus, in lieu of any fractional share to
which such holder would otherwise be entitled, cash equal to such fraction
multiplied by the then Fair Market Value (as defined below) of one full share,
together with any other stock or other securities and property (including cash,
where applicable) to which such Holder is entitled upon such exercise pursuant
to Section 1 or otherwise.  For purposes hereof, the “Fair Market Value” of a
share of Common Stock as of a particular date (the “Determination Date”) shall
mean:

 

(a)                                  If the Company’s Common Stock is traded on
the NYSE Amex Equities exchange or another national exchange or is quoted on the
Global or Capital Market of The

 

2

--------------------------------------------------------------------------------


 

NASDAQ Stock Market, Inc.(“Nasdaq”), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.

 

(b)                                 If the Company’s Common Stock is not traded
on the NYSE Amex Equities exchange or another national exchange or on the
Nasdaq, but is traded on the FINRA OTC Bulletin Board, then the mean of the
average of the closing bid and asked prices reported for the last business day
immediately preceding the Determination Date.

 

(c)                                  Except as provided in clause (d) below, if
the Company’s Common Stock is not publicly traded, then as the Holder and the
Company agree or in the absence of agreement by arbitration in accordance with
the rules then in effect of the American Arbitration Association, before a
single arbitrator to be chosen from a panel of persons qualified by education
and training to pass on the matter to be decided.

 

(d)                                 If the Determination Date is the date of a
liquidation, dissolution or winding up, or any event deemed to be a liquidation,
dissolution or winding up pursuant to the Company’s certificate of
incorporation, then all amounts to be payable per share to holders of the Common
Stock pursuant to the charter in the event of such liquidation, dissolution or
winding up, plus all other amounts to be payable per share in respect of the
Common Stock in liquidation under the charter, assuming for the purposes of this
clause (d) that all of the shares of Common Stock then issuable upon exercise of
the Warrant are outstanding at the Determination Date.

 

2.2                                 Exercise.  Payment may be made either (i) in
cash or by certified or official bank check payable to the order of the Company
equal to the applicable aggregate Exercise Price, (ii) by delivery of the
Warrant, or shares of Common Stock and/or Common Stock receivable upon exercise
of the Warrant in accordance with the formula set forth below, (iii) by
application of amounts due to the Holder under and in accordance with the terms
of the Seven Percent (7%) Convertible Note dated the date hereof issued by the
Company to the Holder (the “Note”), or (iv) by a combination of any of the
foregoing methods, for the number of Common Shares specified in such Exercise
Notice (as such exercise number shall be adjusted to reflect any adjustment in
the total number of shares of Common Stock issuable to the Holder per the terms
of this Warrant) and the Holder shall thereupon be entitled to receive the
number of duly authorized, validly issued, fully-paid and non-assessable shares
of Common Stock (or Other Securities) determined as provided herein. 
Notwithstanding any provisions herein to the contrary, if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X = Y (A-B)

A

 

Where X =

the number of shares of Common Stock to be issued to the Holder

 

3

--------------------------------------------------------------------------------


 

Y =

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 

A =

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

B =

Exercise Price (as adjusted to the date of such calculation)

 

3.                                       Effect of Reorganization, Etc.

 

3.1                                 Reorganization, Consolidation, Merger, Etc. 
In case at any time or from time to time, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other person, or
(c) transfer all or substantially all of its properties or assets to any other
person under any plan or arrangement contemplating the dissolution of the
Company, then, in each such case, as a condition to the consummation of such a
transaction, the Company shall have delivered to the Holder written notice
thereof not less than 10 days’ prior thereto and proper and adequate provision
shall be made by the Company whereby the Holder of this Warrant, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

 

3.2                                 Dissolution.  In the event of any
dissolution of the Company following the transfer of all or substantially all of
its properties or assets, the Company, concurrently with any distributions made
to holders of its Common Stock, shall at its expense deliver or cause to be
delivered to the Holder the stock and other securities and property (including
cash, where applicable) receivable by the Holder of the Warrant pursuant to
Section 3.1, or, if the Holder shall so instruct the Company, to a bank or trust
company specified by the Holder and having its principal office in New York, NY
as trustee for the Holder of the Warrant (the “Trustee”).

 

3.3                                 Continuation of Terms.  Upon any
reorganization, consolidation, merger or transfer (and any dissolution following
any transfer) referred to in this Section 3, this Warrant shall continue in full
force and effect and the terms hereof shall be applicable to the shares of stock
and other securities and property receivable on the exercise of this Warrant
after the consummation of such reorganization, consolidation or merger or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any such stock or other securities,
including, in the case of any such transfer, the person acquiring all or
substantially all of the properties or assets of the Company, whether or not
such person shall have expressly assumed the terms of this Warrant as provided
in Section 4.  In the event this Warrant does not continue in full force and
effect after the consummation of the transactions described in this Section 3,
then the Company’s securities and property (including

 

4

--------------------------------------------------------------------------------


 

cash, where applicable) receivable by the Holders of the Warrant will be
delivered to Holder or the Trustee as contemplated by Section 3.2.

 

4.                                       Extraordinary Events Regarding Common
Stock.  In the event that the Company shall (a) issue additional shares of the
Common Stock as a dividend or other distribution on outstanding Common Stock,
(b) subdivide its outstanding shares of Common Stock, or (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Exercise Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Exercise
Price then in effect.  The Exercise Price, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described herein in this Section 4.  The number of shares of Common Stock that
the holder of this Warrant shall thereafter, on the exercise hereof as provided
in Section 1, be entitled to receive shall be increased to a number determined
by multiplying the number of shares of Common Stock that would otherwise (but
for the provisions of this Section 4) be issuable on such exercise by a fraction
of which (a) the numerator is the Exercise Price that would otherwise (but for
the provisions of this Section 4) be in effect, and (b) the denominator is the
Exercise Price in effect on the date of such exercise.

 

5.                                       Certificate as to Adjustments.  In each
case of any adjustment or readjustment in the shares of Common Stock (or Other
Securities) issuable on the exercise of the Warrant, the Company at its expense
will promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Exercise Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant.  The Company will forthwith mail a copy of each such certificate to the
holder of the Warrant and any Warrant agent of the Company (appointed pursuant
to Section 11 hereof).

 

6.                                       Reservation of Stock Issuable on
Exercise of Warrant.  The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrant, shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant.

 

7.                                       Investment Representations.  In
connection with the Holder’s acquisition of this Warrant, the Holder hereby
represents and warrants to the Company as follows:

 

(a)                                  The Holder is acquiring this Warrant for
its own account for investment only, and not with a view to, or for sale in
connection with, any distribution of this Warrant in

 

5

--------------------------------------------------------------------------------


 

violation of the Securities Act of 1933, as amended (the “Securities Act”), any
rule or regulation under the Securities Act, or any state, foreign or other
securities laws.

 

(b)                                 The Holder acknowledges that an investment
in this Warrant involves a high degree of risk.

 

(c)                                  The Holder is able to protect its own
interest in the transactions contemplated hereby, can bear the economic risk of
this investment (including possible complete loss of such investment) for an
indefinite period of time and has such knowledge and experience in financial or
business matters such that he is capable of evaluating the merits and risks of
the investment in this Warrant.

 

(d)                                 The Holder understands that this Warrant has
not been registered under the Securities Act or under the securities laws of any
jurisdiction, by reason of reliance upon certain exemptions, and that the
reliance of the Company on such exemptions is predicated upon the accuracy of
the representations and warranties contained herein.

 

(e)                                  The Holder has had the opportunity to ask
questions of and receive answers from representatives of the Company and to
obtain additional information, documents and records relating to the Company,
its business and the investment contemplated hereby.

 

(f)                                    The Holder understands that this Warrant
is characterized as a “restricted security” under the federal securities laws
inasmuch as it has been acquired in a transaction not involving a public
offering and that under such laws and applicable regulations (and under other
applicable securities laws) such Securities may not be transferred or resold
without registration under the Securities Act or other applicable laws or
pursuant to a valid exemption from registration under the Securities Act and
such laws.  The Holder understands that the Company requires an opinion of
counsel satisfactory to the Company that registration is not required as a
condition to any transfer where this Warrant is not being registered.

 

(g)                                 The Holder understands that the Company will
be under no obligation to register this Warrant under the Securities Act (or any
other applicable securities laws).

 

(h)                                 The Holder is familiar with Securities and
Exchange Commission Rule 144 and understands the resale limitations imposed
thereby and by the Securities Act; and

 

(i)                                     The Holder is an “Accredited Investor”
pursuant to Rule 501 of Regulation D under the Securities Act.

 

8.                                       Assignment; Exchange of Warrant. 
Subject to compliance with applicable securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any registered holder hereof (a
“Transferor”) in whole or in part.  On the surrender for exchange of this
Warrant, with the Transferor’s endorsement in the form of Exhibit B attached
hereto (the “Transferor Endorsement Form”) and together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws, which shall include, without limitation, the provision of a legal opinion
from the Transferor’s counsel (at the Company’s expense) that such transfer is
exempt from the registration requirements of applicable securities laws, and
with payment by the Transferor of any applicable transfer taxes) will issue and
deliver

 

6

--------------------------------------------------------------------------------


 

to or on the order of the Transferor thereof a new Warrant of like tenor, in the
name of the Transferor and/or the transferee(s) specified in such Transferor
Endorsement Form (each a “Transferee”), calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor.

 

9.                                       Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of any such loss, theft or
destruction of this Warrant, on delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, on surrender and cancellation of this Warrant, the Company at
its expense will execute and deliver, in lieu thereof, a new Warrant of like
tenor.

 

10.                                 Maximum Exercise.  In no event shall the
Holder be entitled to exercise this Warrant with respect to any shares of Common
Stock or shall the Company have the obligation to issue any such shares to the
extent that, after such exercise and issuance, the Holder would be deemed to be
the beneficial owner of more than 4.99% of the outstanding shares of Common
Stock.  For purposes of this Section, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, the restriction described in this
Section 10 may be revoked upon 75 days prior notice from the Holder to the
Company or immediately upon notice upon an Event of Default under the
Convertible Note.

 

11.                                 Warrant Agent.  The Company may, by written
notice to the each Holder of the Warrant, appoint an agent for the purpose of
issuing Common Stock (or Other Securities) on the exercise of this Warrant
pursuant to Section 1, exchanging this Warrant pursuant to Section 8, and
replacing this Warrant pursuant to Section 9, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.

 

12.                                 Transfer on the Company’s Books.  Until this
Warrant is transferred on the books of the Company, the Company may treat the
registered holder hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.

 

13.                                 Notices, Etc.  All notices and other
communications from the Company to the Holder of this Warrant shall be mailed by
first class registered or certified mail, postage prepaid, at such address as
may have been furnished to the Company in writing by such Holder or, until any
such Holder furnishes to the Company an address, then to, and at the address of,
the last Holder of this Warrant who has so furnished an address to the Company.

 

14.                                 Governing Law.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE ALWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY ANY
PARTY AGAINST ANOTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK IN EACH CASE SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN.  ALL PARTIES AND THE INDIVIDUALS EXECUTING THIS WARRANT

 

7

--------------------------------------------------------------------------------


 

ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND
WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY PROVISION OF THIS WARRANT DELIVERED
IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE
OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT
THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS WARRANT.

 

15.                                 Miscellaneous.  This Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  The
headings in this Warrant are for purposes of reference only, and shall not limit
or otherwise affect any of the terms hereof.  The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision hereof.  The Company acknowledges that legal counsel
participated in the preparation of this Warrant and, therefore, stipulates that
the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Warrant to
favor any party against the other party.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Warrant as of the
date first written above.

 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

THE SHAAR FUND, LTD.

 

 

 

 

 

By: SS&C Fund Services N.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBSCRIPTION

 

(To Be Signed Only On Exercise Of Warrant)

 

TO:

BIO-key International, Inc.

 

 

Attention:

Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.    ), hereby irrevocably elects to purchase (check applicable box):

 

o

                     shares of the Common Stock covered by such Warrant; or

 

 

o

the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                .  Such payment takes the form of (check applicable box or
boxes):

 

o

$                    in lawful money of the United States; and/or

 

 

o

the cancellation of such portion of the attached Warrant as is exercisable for a
total of                      shares of Common Stock (using a Fair Market Value
of $                    per share for purposes of this calculation); and/or

 

 

o

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2; and/or

 

 

o

the application of $                  in respect of the annual installment of
principal or accrued interest owing under the Convertible Note.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                    whose address is
                                                                                                                                                      .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

A-1

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

 

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of BIO-key International, Inc.  into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of BIO-key
International, Inc.  with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

Address:

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

(Name)

 

 

 

B-1

--------------------------------------------------------------------------------